Exhibit 10.1

10,000,000 shares

DECODE GENETICS, INC.

Common Stock, $0.001 par value

PLACEMENT AGENCY AGREEMENT

July 13, 2006

LEHMAN BROTHERS INC.
THOMAS WEISEL PARTNERS LLC
c/o Lehman Brothers, Inc.
745 Seventh Avenue
New York, New York 10019

Ladies and Gentlemen:

deCODE genetics, Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell up to 10,000,000
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) to certain investors (collectively, the “Investors”). The
Company desires to engage Lehman Brothers Inc. and Thomas Weisel Partners LLC
(each, a “Placement Agent” and collectively, the “Placement Agents”) in
connection with such issuance and sale. The Shares are more fully described in
the Registration Statement (as herein defined). As used in this Agreement:


(I)            “APPLICABLE TIME” MEANS 4:30 P.M. (NEW YORK CITY TIME) ON THE
DATE OF THIS AGREEMENT;


(II)           “EFFECTIVE DATE” MEANS THE DATE AND TIME AS OF WHICH SUCH
REGISTRATION STATEMENT, OR THE MOST RECENT POST-EFFECTIVE AMENDMENT THERETO, IF
ANY, WAS DECLARED EFFECTIVE BY THE COMMISSION;


(III)          “ISSUER FREE WRITING PROSPECTUS” MEANS EACH “FREE WRITING
PROSPECTUS” (AS DEFINED IN RULE 405 OF THE RULES AND REGULATIONS) PREPARED BY OR
ON BEHALF OF THE COMPANY OR USED OR REFERRED TO BY THE COMPANY IN CONNECTION
WITH THE OFFERING OF THE SHARES;


(IV)          “PRELIMINARY PROSPECTUS” MEANS ANY PRELIMINARY PROSPECTUS OR
PROSPECTUS SUBJECT TO COMPLETION INCLUDED IN THE REGISTRATION STATEMENT OR FILED
WITH THE COMMISSION PURSUANT TO RULE 424(B), INCLUDING ANY PROSPECTUS SUPPLEMENT
INCLUDED THEREIN, UNDER THE SECURITIES ACT;


(V)           “TIME OF SALE PROSPECTUS” MEANS, AS OF THE APPLICABLE TIME, THE
MOST RECENT PRELIMINARY PROSPECTUS, TOGETHER WITH EACH ISSUER FREE WRITING
PROSPECTUS FILED OR USED BY THE COMPANY ON OR BEFORE THE APPLICABLE TIME, OTHER


--------------------------------------------------------------------------------




than a road show that is an Issuer Free Writing Prospectus but is not required
to be filed under Rule 433 of the Rules and Regulations.


(VI)          “PROSPECTUS” MEANS THE FINAL PROSPECTUS RELATING TO THE SHARES
FILED WITH THE COMMISSION PURSUANT TO RULE 424(B) OF THE RULES AND REGULATIONS
INCLUDING ANY PROSPECTUS SUPPLEMENT INCLUDED THEREIN; AND


(VII)         “REGISTRATION STATEMENT” MEANS SUCH REGISTRATION STATEMENT
(REGISTRATION NO. 333-130128), AS AMENDED AS OF THE EFFECTIVE DATE, INCLUDING
ANY PRELIMINARY PROSPECTUS AND ALL EXHIBITS AND INFORMATION DEEMED TO BE PART OF
THE REGISTRATION STATEMENT.

Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be. Any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to
Rule 424(b) prior to or on the date hereof. Any reference to any amendment or
supplement to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any document filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after the date of such Preliminary
Prospectus or the Prospectus, as the case may be, and before the date of such
amendment or supplement and incorporated by reference in such Preliminary
Prospectus or the Prospectus, as the case may be; and any reference to any
amendment to the Registration Statement shall be deemed to include any annual
report of the Company on Form 10-K filed with the Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act after the Effective Date and before
the date of such amendment that is incorporated by reference in the Registration
Statement.


1.        REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY. THE COMPANY
REPRESENTS, WARRANTS AND AGREES THAT:


(A)           A REGISTRATION STATEMENT ON FORM S-3 (REGISTRATION NO. 333-130128)
RELATING TO THE SHARES HAS (I) BEEN PREPARED BY THE COMPANY IN CONFORMITY WITH
THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THE RULES AND REGULATIONS (THE “RULES AND REGULATIONS”) OF THE
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) THEREUNDER; (II) BEEN
FILED WITH THE COMMISSION UNDER THE SECURITIES ACT; AND (III) BECOME EFFECTIVE
UNDER THE SECURITIES ACT. COPIES OF SUCH REGISTRATION STATEMENT AND ANY
AMENDMENT THERETO HAVE BEEN DELIVERED BY THE COMPANY TO YOU.


(B)           THE COMMISSION HAS NOT ISSUED ANY ORDER PREVENTING OR SUSPENDING
THE USE OF ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS OR SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT, AND NO PROCEEDING OR EXAMINATION
FOR SUCH PURPOSE HAS BEEN INSTITUTED OR THREATENED BY THE COMMISSION.


(C)           (I) EACH DOCUMENT, IF ANY, FILED OR TO BE FILED PURSUANT TO THE
EXCHANGE ACT AND INCORPORATED BY REFERENCE IN THE TIME OF SALE PROSPECTUS OR THE
PROSPECTUS COMPLIED

2


--------------------------------------------------------------------------------





OR WILL COMPLY WHEN SO FILED IN ALL MATERIAL RESPECTS WITH THE EXCHANGE ACT AND
THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER, (II) EACH
PART OF THE REGISTRATION STATEMENT, WHEN SUCH PART BECAME EFFECTIVE, DID NOT
CONTAIN, AND EACH SUCH PART, AS AMENDED OR SUPPLEMENTED, IF APPLICABLE, WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, (III) THE REGISTRATION STATEMENT AS OF THE DATE HEREOF DOES NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, (IV) THE REGISTRATION STATEMENT AND THE PROSPECTUS COMPLY, AND AS
AMENDED OR SUPPLEMENTED, IF APPLICABLE, WILL COMPLY IN ALL MATERIAL RESPECTS
WITH THE SECURITIES ACT AND THE APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION THEREUNDER, (V) THE TIME OF SALE PROSPECTUS DOES NOT, AND AT THE TIME
OF EACH SALE OF THE SHARES IN CONNECTION WITH THE OFFERING WHEN THE PROSPECTUS
IS NOT YET AVAILABLE TO PROSPECTIVE PURCHASERS AND AT THE CLOSING DATE (AS
DEFINED IN SECTION 3), THE TIME OF SALE PROSPECTUS, AS THEN AMENDED OR
SUPPLEMENTED BY THE COMPANY, IF APPLICABLE, WILL NOT, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, (VI) EACH BROADLY AVAILABLE ROAD SHOW, IF ANY, WHEN
CONSIDERED TOGETHER WITH THE TIME OF SALE PROSPECTUS, DOES NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, (VII) THE PROSPECTUS DOES NOT CONTAIN AND, AS
AMENDED OR SUPPLEMENTED, IF APPLICABLE, WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING AND (VIII) THE PROSPECTUS DOES NOT CONTAIN AND, AS AMENDED
OR SUPPLEMENTED, IF APPLICABLE, WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, EXCEPT THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
PARAGRAPH DO NOT APPLY TO STATEMENTS OR OMISSIONS IN THE REGISTRATION STATEMENT,
THE TIME OF SALE PROSPECTUS OR THE PROSPECTUS IN THE PARAGRAPH RELATING TO THE
PLACEMENT AGENTS’ FEES AND REIMBURSEMENT OF EXPENSES APPEARING UNDER THE CAPTION
“PLAN OF DISTRIBUTION”, WHICH CONSTITUTES THE ONLY INFORMATION CONCERNING SUCH
PLACEMENT AGENTS FURNISHED TO THE COMPANY IN WRITING BY OR ON BEHALF OF THE
PLACEMENT AGENTS EXPRESSLY FOR USE THEREIN (THE “PLACEMENT AGENTS’
INFORMATION”).


(D)           THE COMPANY IS NOT AN “INELIGIBLE ISSUER” IN CONNECTION WITH THE
OFFERING PURSUANT TO RULES 164, 405 AND 433 UNDER THE SECURITIES ACT. ANY FREE
WRITING PROSPECTUS THAT THE COMPANY IS REQUIRED TO FILE PURSUANT TO
RULE 433(D) UNDER THE SECURITIES ACT HAS BEEN, OR WILL BE, FILED WITH THE
COMMISSION IN ACCORDANCE WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER. EACH FREE WRITING
PROSPECTUS THAT THE COMPANY HAS FILED, OR IS REQUIRED TO FILE, PURSUANT TO
RULE 433(D) UNDER THE SECURITIES ACT OR THAT WAS PREPARED BY OR BEHALF OF OR
USED OR REFERRED TO BY THE COMPANY COMPLIES OR WILL COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE APPLICABLE
RULES AND REGULATIONS OF THE COMMISSION THEREUNDER. EXCEPT FOR THE ELECTRONIC
ROAD SHOWS EACH FURNISHED TO YOU BEFORE FIRST USE, THE COMPANY HAS NOT PREPARED,
USED OR REFERRED TO, AND WILL NOT, WITHOUT YOUR PRIOR CONSENT, PREPARE, USE OR
REFER TO, ANY FREE WRITING PROSPECTUS.

3


--------------------------------------------------------------------------------





 


(E)           THE COMPANY HAS BEEN DULY INCORPORATED, IS VALIDLY EXISTING AS A
CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION, HAS THE CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTY AND TO
CONDUCT ITS BUSINESS AS DESCRIBED IN, THE TIME OF SALE PROSPECTUS AND IS DULY
QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN
WHICH THE CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OR LEASING OF PROPERTY
REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(F)            EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED, IS
VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION, HAS THE CORPORATE POWER AND AUTHORITY TO OWN
ITS PROPERTY AND TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE TIME OF SALE
PROSPECTUS AND IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION IN WHICH THE CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OR
LEASING OF PROPERTY REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT THE
FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE; ALL OF THE
ISSUED SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY
AND VALIDLY AUTHORIZED AND ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND, EXCEPT
AS DISCLOSED IN THE TIME OF SALE PROSPECTUS, ARE OWNED DIRECTLY BY THE COMPANY,
FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS.


(G)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY.


(H)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONFORMS AS TO LEGAL
MATTERS TO THE DESCRIPTION THEREOF CONTAINED IN THE TIME OF SALE PROSPECTUS AND
THE PROSPECTUS.


(I)            THE SHARES OF COMMON STOCK OUTSTANDING PRIOR TO THE ISSUANCE OF
THE SHARES HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE.


(J)            THE SHARES HAVE BEEN DULY AUTHORIZED AND, UPON PAYMENT AND
DELIVERY, WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND THE
ISSUANCE OF SUCH SHARES WILL NOT BE SUBJECT TO ANY PREEMPTIVE OR SIMILAR RIGHTS.


(K)           THE EXECUTION AND DELIVERY BY THE COMPANY OF, AND THE PERFORMANCE
BY THE COMPANY OF ITS OBLIGATIONS UNDER, THIS AGREEMENT WILL NOT CONTRAVENE ANY
PROVISION OF APPLICABLE LAW OR THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF
THE COMPANY OR ANY AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE COMPANY OR ANY
OF ITS SUBSIDIARIES THAT IS MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN
AS A WHOLE, OR ANY JUDGMENT, ORDER OR DECREE OF ANY GOVERNMENTAL BODY, AGENCY OR
COURT HAVING JURISDICTION OVER THE COMPANY OR ANY SUBSIDIARY, AND NO CONSENT,
APPROVAL, AUTHORIZATION OR ORDER OF, OR QUALIFICATION WITH, ANY GOVERNMENTAL
BODY OR AGENCY IS REQUIRED FOR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE OFFERING OF SHARES AS CONTEMPLATED BY THE
PROSPECTUS, EXCEPT SUCH AS MAY BE REQUIRED BY THE SECURITIES OR BLUE SKY LAWS OF
THE VARIOUS STATES OF THE UNITED STATES OF AMERICA OR BY THE SECURITIES LAWS OF
OTHER APPLICABLE JURISDICTIONS IN CONNECTION WITH THE OFFER AND SALE OF THE
SHARES.

4


--------------------------------------------------------------------------------





 


(L)            THERE HAS NOT OCCURRED ANY MATERIAL ADVERSE CHANGE, OR ANY
DEVELOPMENT INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE, IN THE CONDITION,
FINANCIAL OR OTHERWISE, OR IN THE EARNINGS, BUSINESS OR OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, FROM THAT SET FORTH IN THE TIME
OF SALE PROSPECTUS.


(M)          THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING OR
THREATENED TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR TO
WHICH ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS SUBJECT
(I) OTHER THAN PROCEEDINGS ACCURATELY DESCRIBED IN ALL MATERIAL RESPECTS IN THE
TIME OF SALE PROSPECTUS AND PROCEEDINGS THAT WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR ON THE POWER OR
ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TIME OF SALE PROSPECTUS OR
(II) THAT ARE REQUIRED TO BE DESCRIBED IN THE REGISTRATION STATEMENT OR THE
PROSPECTUS AND ARE NOT SO DESCRIBED; AND THERE ARE NO STATUTES, REGULATIONS,
CONTRACTS OR OTHER DOCUMENTS THAT ARE REQUIRED TO BE DESCRIBED IN THE
REGISTRATION STATEMENT OR THE PROSPECTUS OR TO BE FILED AS EXHIBITS TO THE
REGISTRATION STATEMENT THAT ARE NOT DESCRIBED OR FILED AS REQUIRED.


(N)           EACH PRELIMINARY PROSPECTUS FILED AS PART OF THE REGISTRATION
STATEMENT AS ORIGINALLY FILED OR AS PART OF ANY AMENDMENT THERETO, OR FILED
PURSUANT TO RULE 424 UNDER THE SECURITIES ACT, COMPLIED WHEN SO FILED IN ALL
MATERIAL RESPECTS WITH THE SECURITIES ACT AND THE APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER.


(O)           THE COMPANY IS NOT, AND AFTER GIVING EFFECT TO THE OFFERING AND
SALE OF THE SHARES AND THE APPLICATION OF THE PROCEEDS THEREOF AS DESCRIBED IN
THE PROSPECTUS WILL NOT BE, REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY” AS
SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(P)           THE COMPANY AND ITS SUBSIDIARIES (I) ARE IN COMPLIANCE WITH ANY
AND ALL APPLICABLE ICELANDIC AND UNITED STATES FEDERAL, STATE AND LOCAL LAWS AND
REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II) HAVE RECEIVED ALL PERMITS, LICENSES OR
OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT
THEIR RESPECTIVE BUSINESSES AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL, EXCEPT WHERE SUCH
NONCOMPLIANCE WITH ENVIRONMENTAL LAWS, FAILURE TO RECEIVE REQUIRED PERMITS,
LICENSES OR OTHER APPROVALS OR FAILURE TO COMPLY WITH THE TERMS AND CONDITIONS
OF SUCH PERMITS, LICENSES OR APPROVALS WOULD NOT, SINGLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE.


(Q)           THERE ARE NO COSTS OR LIABILITIES ASSOCIATED WITH ENVIRONMENTAL
LAWS (INCLUDING, WITHOUT LIMITATION, ANY CAPITAL OR OPERATING EXPENDITURES
REQUIRED FOR CLEAN-UP, CLOSURE OF PROPERTIES OR COMPLIANCE WITH ENVIRONMENTAL
LAWS OR ANY PERMIT, LICENSE OR APPROVAL, ANY RELATED CONSTRAINTS ON OPERATING
ACTIVITIES AND ANY POTENTIAL LIABILITIES TO THIRD PARTIES) WHICH WOULD, SINGLY
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.

5


--------------------------------------------------------------------------------





 


(R)            THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE
IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL PERSONAL
PROPERTY OWNED BY THEM WHICH IS MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS
EXCEPT SUCH AS ARE DESCRIBED IN THE TIME OF SALE PROSPECTUS OR SUCH AS DO NOT
MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND ITS
SUBSIDIARIES; AND ANY REAL PROPERTY AND BUILDINGS HELD UNDER LEASE BY THE
COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE
COMPANY AND ITS SUBSIDIARIES, IN EACH CASE EXCEPT AS DESCRIBED IN OR
CONTEMPLATED BY THE TIME OF SALE PROSPECTUS.


(S)           THE COMPANY AND ITS SUBSIDIARIES OWN OR POSSESS, OR CAN ACQUIRE ON
REASONABLE TERMS, ALL MATERIAL PATENTS, PATENT RIGHTS, LICENSES, INVENTIONS,
COPYRIGHTS, KNOW-HOW (INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR
UNPATENTABLE PROPRIETARY OR CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES),
TRADEMARKS, SERVICE MARKS AND TRADE NAMES CURRENTLY EMPLOYED BY THEM IN
CONNECTION WITH THE BUSINESS NOW OPERATED BY THEM, AND, EXCEPT AS DISCLOSED IN
THE TIME OF SALE PROSPECTUS, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF INFRINGEMENT OF OR CONFLICT WITH ASSERTED RIGHTS OF
OTHERS WITH RESPECT TO ANY OF THE FOREGOING WHICH, SINGLY OR IN THE AGGREGATE,
IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD RESULT IN
ANY MATERIAL ADVERSE CHANGE IN THE CONDITION, FINANCIAL OR OTHERWISE, OR IN THE
EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE. ALL PATENTS, PATENT RIGHTS, LICENSES, INVENTIONS, COPYRIGHTS, KNOW HOW
(INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES), TRADEMARKS, SERVICE MARKS AND
TRADE NAMES OWNED OR POSSESSED AND CURRENTLY EMPLOYED BY (I) THE SUBSIDIARIES OF
ISLENSK ERFDAGREINING EHF. (INCLUDING ENCODE EHF.), AND (II) MEDICHEM LIFE
SCIENCES, INC. (AND ITS SUBSIDIARIES, (INCLUDING EMERALD BIOSTRUCTURES, INC.)
ARE NOT MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(T)            THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE INSURED BY INSURERS
OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THEY ARE
ENGAGED; NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR; AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE CONDITION,
FINANCIAL OR OTHERWISE, OR THE EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT AS DESCRIBED IN OR CONTEMPLATED
BY THE TIME OF SALE PROSPECTUS.


(U)           THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, AND
NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR

6


--------------------------------------------------------------------------------





MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT WHICH, SINGLY OR
IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING,
WOULD RESULT IN A MATERIAL ADVERSE CHANGE IN THE CONDITION, FINANCIAL OR
OTHERWISE, OR IN THE EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT AS DESCRIBED IN OR CONTEMPLATED BY THE
TIME OF SALE PROSPECTUS.


(V)           THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAIN A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS; (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY; (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.


(W)          THE COMPANY AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE WITH THE
FOREIGN CORRUPT PRACTICES ACT OF 1977 (THE “FCPA”) AND THE COMPANY HAS NO REASON
TO BELIEVE THAT ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS HAVE
VIOLATED THE PROVISIONS OF THE FCPA.


(X)            THE OPERATIONS OF THE COMPANY ARE AND HAVE BEEN CONDUCTED AT ALL
TIMES IN COMPLIANCE WITH APPLICABLE FINANCIAL RECORDKEEPING AND REPORTING
REQUIREMENTS OF THE CURRENCY AND FOREIGN TRANSACTIONS REPORTING ACT OF 1970, AS
AMENDED, THE MONEY LAUNDERING STATUTES OF ALL JURISDICTIONS, THE RULES AND
REGULATIONS THEREUNDER AND ANY RELATED OR SIMILAR RULES, REGULATIONS OR
GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY ANY GOVERNMENTAL AGENCY
(COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO ACTION, SUIT OR PROCEEDING BY
OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR ANY ARBITRATOR
INVOLVING THE COMPANY WITH RESPECT TO THE MONEY LAUNDERING LAWS IS PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED, EXCEPT, IN EACH CASE, AS WOULD NOT
REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE CONDITION,
FINANCIAL OR OTHERWISE, OR THE EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(Y)           NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY
DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF THE COMPANY IS CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT (“OFAC”); AND THE COMPANY WILL NOT
DIRECTLY OR INDIRECTLY USE THE PROCEEDS OF THE OFFERING, OR LEND, CONTRIBUTE OR
OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY JOINT VENTURE PARTNER OR OTHER
PERSON OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON
CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


(Z)            THE COMPANY HAS NOT DISTRIBUTED AND, PRIOR TO THE LATER TO OCCUR
OF THE CLOSING DATE AND COMPLETION OF THE DISTRIBUTION OF THE SHARES, WILL NOT
DISTRIBUTE ANY OFFERING MATERIAL IN CONNECTION WITH THE OFFERING AND SALE OF THE
SHARES OTHER THAN ANY PRELIMINARY PROSPECTUS, THE PROSPECTUS, OR ANY ISSUER FREE
WRITING PROSPECTUS TO WHICH THE PLACEMENT AGENT HAVE CONSENTED IN ACCORDANCE
WITH SECTION 1(C) OR SECTION 4(A)(VI).

7


--------------------------------------------------------------------------------





 


(AA)         THE COMPANY HAS NOT TAKEN AND WILL NOT TAKE, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR THAT COULD
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR MANIPULATION
OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF
THE SHARES OF THE SHARES.


(BB)         EXCEPT AS DESCRIBED IN THE TIME OF SALE PROSPECTUS, THE COMPANY HAS
NOT SOLD, ISSUED OR DISTRIBUTED ANY SHARES OF COMMON STOCK SINCE JANUARY 18,
2006, INCLUDING ANY SALES PURSUANT TO RULE 144A UNDER, OR REGULATION D OR S OF,
THE SECURITIES ACT, OTHER THAN SHARES ISSUED PURSUANT TO EMPLOYEE BENEFIT PLANS,
QUALIFIED STOCK OPTION PLANS OR OTHER EMPLOYEE COMPENSATION PLANS OR PURSUANT TO
OUTSTANDING OPTIONS, RIGHTS OR WARRANTS.


(CC)         DELOITTE AND TOUCHE LLP, PRICEWATERHOUSECOOPERS LLP AND
PRICEWATERHOUSECOOPERS EHF, WHO HAVE CERTIFIED CERTAIN FINANCIAL STATEMENTS OF
THE COMPANY AND ITS SUBSIDIARIES, ARE EACH INDEPENDENT PUBLIC ACCOUNTANTS WITH
RESPECT TO THE COMPANY AND ITS SUBSIDIARIES AS REQUIRED BY THE SECURITIES ACT.


(DD)         NO PERSON HAS THE RIGHT TO REQUIRE THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO REGISTER ANY SECURITIES FOR SALE UNDER THE SECURITIES ACT BY
REASON OF THE FILING OF THE REGISTRATION STATEMENT WITH THE COMMISSION OR THE
ISSUANCE AND SALE OF THE SHARES.

Any certificate signed by any officer of the Company and delivered to the
Placement Agent or counsel for the Placement Agent in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Placement Agent.


2.        PLACEMENT OF THE SHARES BY THE PLACEMENT AGENTS.  ON THE BASIS OF THE
REPRESENTATIONS AND WARRANTIES AND AGREEMENTS OF THE COMPANY CONTAINED IN, AND
SUBJECT TO THE TERMS AND CONDITIONS OF, THIS AGREEMENT, THE PLACEMENT AGENTS
AGREE TO ACT AS THE COMPANY’S EXCLUSIVE PLACEMENT AGENTS IN CONNECTION WITH THE
ISSUANCE AND SALE, ON A BEST EFFORTS BASIS, BY THE COMPANY OF THE SHARES TO THE
INVESTORS. UPON THE OCCURRENCE OF THE CLOSING (AS HEREINAFTER DEFINED), THE
COMPANY SHALL PAY TO THE PLACEMENT AGENTS 6.0% OF THE PROCEEDS RECEIVED BY THE
COMPANY FROM THE SALE OF THE SHARES TO ALL INVESTORS.


3.        DELIVERY OF AND PAYMENT FOR THE SHARES.  CONCURRENTLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY, THE PLACEMENT AGENTS, AND
JPMORGAN CHASE BANK, AS ESCROW AGENT (THE “ESCROW AGENT”), SHALL ENTER INTO AN
ESCROW AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO (THE
“ESCROW AGREEMENT”), PURSUANT TO WHICH AN ESCROW ACCOUNT WILL BE ESTABLISHED, AT
THE COMPANY’S EXPENSE, FOR THE BENEFIT OF THE COMPANY AND THE INVESTORS (THE
“ESCROW ACCOUNT”). PRIOR TO THE CLOSING DATE (AS HEREINAFTER DEFINED), EACH OF
THE INVESTORS WILL DEPOSIT IN THE ESCROW ACCOUNT AN AMOUNT EQUAL TO THE PRICE
PER SHARE AS SHOWN ON THE COVER PAGE OF THE PROSPECTUS MULTIPLIED BY THE NUMBER
OF SHARES TO BE PURCHASED BY SUCH INVESTOR (SUCH AMOUNTS IN THE AGGREGATE ARE
HEREIN REFERRED TO AS THE “ESCROW FUNDS”). AT 9:00 A.M., NEW YORK CITY TIME, ON
JULY 18, 2006 OR AT SUCH OTHER TIME ON SUCH OTHER DATE AS MAY BE AGREED UPON BY
THE COMPANY AND THE PLACEMENT AGENT (SUCH DATE IS HEREINAFTER REFERRED TO AS THE
“CLOSING DATE”), THE ESCROW AGENT WILL DISBURSE THE ESCROW FUNDS FROM THE ESCROW
ACCOUNT TO THE COMPANY, THE PLACEMENT AGENT AND THE ESCROW AGENT AS PROVIDED IN
THE ESCROW

8


--------------------------------------------------------------------------------





AGREEMENT, AND THE COMPANY SHALL DELIVER THE SHARES TO THE INVESTORS, WHICH
DELIVERY MAY BE MADE THROUGH THE FACILITIES OF THE DEPOSITORY TRUST COMPANY. THE
CLOSING OF THE SALE OF THE SHARES TO THE INVESTORS (THE “CLOSING”) SHALL TAKE
PLACE AT THE OFFICES OF DAVIS POLK & WARDWELL. ALL ACTIONS TAKEN AT THE CLOSING
SHALL BE DEEMED TO HAVE OCCURRED SIMULTANEOUSLY.

The Company shall register the shares in electronic form and shall deliver the
Shares to the Investors on the Closing Date, which delivery may be made through
the facilities of the Depository Trust Company.


4.        FURTHER AGREEMENTS OF THE COMPANY AND THE PLACEMENT AGENTS. (A) THE
COMPANY AGREES:


(I)            TO PREPARE THE PROSPECTUS IN A FORM APPROVED BY THE PLACEMENT
AGENTS AND TO FILE SUCH PROSPECTUS PURSUANT TO RULE 424(B) UNDER THE SECURITIES
ACT NOT LATER THAN THE COMMISSION’S CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY
FOLLOWING THE EXECUTION AND DELIVERY OF THIS AGREEMENT; TO MAKE NO FURTHER
AMENDMENT OR ANY SUPPLEMENT TO THE REGISTRATION STATEMENT OR THE PROSPECTUS
PRIOR TO THE CLOSING DATE EXCEPT AS PROVIDED HEREIN; TO ADVISE THE PLACEMENT
AGENTS, PROMPTLY AFTER IT RECEIVES NOTICE THEREOF, OF THE TIME WHEN ANY
AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR THE PROSPECTUS HAS BEEN
FILED AND TO FURNISH THE PLACEMENT AGENTS WITH COPIES THEREOF; TO ADVISE THE
PLACEMENT AGENTS, PROMPTLY AFTER IT RECEIVES NOTICE THEREOF, OF THE ISSUANCE BY
THE COMMISSION OF ANY STOP ORDER OR OF ANY ORDER PREVENTING OR SUSPENDING THE
USE OF THE PROSPECTUS OR ANY ISSUER FREE WRITING PROSPECTUS, OF THE SUSPENSION
OF THE QUALIFICATION OF THE SHARES FOR OFFERING OR SALE IN ANY JURISDICTION, OF
THE INITIATION OR THREATENING OF ANY PROCEEDING OR EXAMINATION FOR ANY SUCH
PURPOSE OR OF ANY REQUEST BY THE COMMISSION FOR THE AMENDING OR SUPPLEMENTING OF
THE REGISTRATION STATEMENT, THE PROSPECTUS OR ANY ISSUER FREE WRITING PROSPECTUS
OR FOR ADDITIONAL INFORMATION; AND, IN THE EVENT OF THE ISSUANCE OF ANY STOP
ORDER OR OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF THE PROSPECTUS OR ANY
ISSUER FREE WRITING PROSPECTUS OR SUSPENDING ANY SUCH QUALIFICATION, TO USE
PROMPTLY ITS BEST EFFORTS TO OBTAIN ITS WITHDRAWAL;


(II)           TO FURNISH PROMPTLY TO THE PLACEMENT AGENTS AND TO COUNSEL FOR
THE PLACEMENT AGENTS A SIGNED COPY OF THE REGISTRATION STATEMENT AS ORIGINALLY
FILED WITH THE COMMISSION, AND EACH AMENDMENT THERETO FILED WITH THE COMMISSION,
INCLUDING ALL CONSENTS AND EXHIBITS FILED THEREWITH;


(III)          TO DELIVER PROMPTLY TO THE PLACEMENT AGENTS SUCH NUMBER OF THE
FOLLOWING DOCUMENTS AS THE PLACEMENT AGENTS SHALL REASONABLY REQUEST: 
(A) CONFORMED COPIES OF THE REGISTRATION STATEMENT AS ORIGINALLY FILED WITH THE
COMMISSION AND EACH AMENDMENT THERETO (IN EACH CASE EXCLUDING EXHIBITS OTHER
THAN THIS AGREEMENT AND THE COMPUTATION OF PER SHARE EARNINGS), (B) EACH
PRELIMINARY PROSPECTUS, THE PROSPECTUS AND ANY AMENDED OR SUPPLEMENTED
PROSPECTUS, (C) EACH ISSUER FREE WRITING PROSPECTUS AND (D) ANY DOCUMENT
INCORPORATED BY REFERENCE IN ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS; AND,
IF THE DELIVERY OF A PROSPECTUS IS REQUIRED AT ANY TIME AFTER THE DATE HEREOF IN
CONNECTION WITH THE OFFERING OR SALE OF THE SHARES OR ANY OTHER SECURITIES
RELATING THERETO AND IF AT SUCH TIME ANY EVENTS SHALL HAVE OCCURRED AS A RESULT
OF WHICH THE PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE AN UNTRUE
STATEMENT OF A

9


--------------------------------------------------------------------------------





MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE
WHEN SUCH PROSPECTUS IS DELIVERED, NOT MISLEADING, OR, IF FOR ANY OTHER REASON
IT SHALL BE NECESSARY TO AMEND OR SUPPLEMENT THE PROSPECTUS IN ORDER TO COMPLY
WITH THE SECURITIES ACT, TO NOTIFY THE PLACEMENT AGENTS AND, TO FILE SUCH
DOCUMENT AND TO PREPARE AND FURNISH WITHOUT CHARGE TO THE PLACEMENT AGENTS AS
MANY COPIES AS THE PLACEMENT AGENTS MAY FROM TIME TO TIME REASONABLY REQUEST OF
AN AMENDED OR SUPPLEMENTED PROSPECTUS THAT WILL CORRECT SUCH STATEMENT OR
OMISSION OR EFFECT SUCH COMPLIANCE;


(IV)          TO FILE PROMPTLY WITH THE COMMISSION ANY AMENDMENT OR SUPPLEMENT
TO THE REGISTRATION STATEMENT OR THE PROSPECTUS THAT MAY, IN THE JUDGMENT OF THE
COMPANY OR THE PLACEMENT AGENTS, BE REQUIRED BY THE SECURITIES ACT OR REQUESTED
BY THE COMMISSION;


(V)           PRIOR TO FILING WITH THE COMMISSION ON OR BEFORE THE CLOSING DATE
ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR THE PROSPECTUS, ANY
DOCUMENT INCORPORATED BY REFERENCE IN THE PROSPECTUS OR ANY AMENDMENT TO ANY
DOCUMENT INCORPORATED BY REFERENCE IN THE PROSPECTUS, TO FURNISH A COPY THEREOF
TO THE PLACEMENT AGENTS AND COUNSEL FOR THE PLACEMENT AGENTS AND TO NOT FILE ANY
AMENDMENT OR SUPPLEMENT TO WHICH THE PLACEMENT AGENTS REASONABLY OBJECT.


(VI)          NOT TO MAKE ANY OFFER RELATING TO THE SHARES THAT WOULD CONSTITUTE
AN ISSUER FREE WRITING PROSPECTUS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PLACEMENT AGENTS.


(VII)         TO RETAIN IN ACCORDANCE WITH THE RULES AND REGULATIONS ALL ISSUER
FREE WRITING PROSPECTUSES NOT REQUIRED TO BE FILED PURSUANT TO THE RULES AND
REGULATIONS; AND IF AT ANY TIME AFTER THE DATE HEREOF ANY EVENTS SHALL HAVE
OCCURRED AS A RESULT OF WHICH ANY ISSUER FREE WRITING PROSPECTUS, AS THEN
AMENDED OR SUPPLEMENTED, WOULD CONFLICT WITH THE INFORMATION IN THE REGISTRATION
STATEMENT, THE MOST RECENT PRELIMINARY PROSPECTUS OR THE PROSPECTUS OR WOULD
INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR, IF FOR ANY OTHER
REASON IT SHALL BE NECESSARY TO AMEND OR SUPPLEMENT ANY ISSUER FREE WRITING
PROSPECTUS, TO NOTIFY THE PLACEMENT AGENTS AND, UPON THEIR REQUEST, TO FILE SUCH
DOCUMENT AND TO PREPARE AND FURNISH WITHOUT CHARGE TO THE PLACEMENT AGENTS AS
MANY COPIES AS THE PLACEMENT AGENTS MAY FROM TIME TO TIME REASONABLY REQUEST OF
AN AMENDED OR SUPPLEMENTED ISSUER FREE WRITING PROSPECTUS THAT WILL CORRECT SUCH
CONFLICT, STATEMENT OR OMISSION OR EFFECT SUCH COMPLIANCE;


(VIII)        TO MAKE GENERALLY AVAILABLE TO THE COMPANY’S SECURITY HOLDERS AND
TO YOU AS SOON AS PRACTICABLE AN EARNING STATEMENT OF THE COMPANY AND ITS
SUBSIDIARIES COVERING THE TWELVE-MONTH PERIOD ENDING SEPTEMBER 30, 2007 THAT
SATISFIES THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND THE
RULES AND REGULATIONS OF THE COMMISSION THEREUNDER;


(IX)           PROMPTLY FROM TIME TO TIME TO TAKE SUCH ACTION AS THE PLACEMENT
AGENTS MAY REASONABLY REQUEST TO QUALIFY THE SHARES FOR OFFERING AND SALE UNDER
THE SECURITIES

10


--------------------------------------------------------------------------------





LAWS OF SUCH JURISDICTIONS AS THE PLACEMENT AGENTS MAY REQUEST AND TO COMPLY
WITH SUCH LAWS SO AS TO PERMIT THE CONTINUANCE OF SALES AND DEALINGS THEREIN IN
SUCH JURISDICTIONS FOR AS LONG AS MAY BE NECESSARY TO COMPLETE THE DISTRIBUTION
OF THE SHARES; PROVIDED THAT IN CONNECTION THEREWITH THE COMPANY SHALL NOT BE
REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT
WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY, (II) FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION
IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE SUBJECT;


(X)            DURING THE PERIOD ENDING 90 DAYS AFTER THE DATE OF THE TIME OF
SALE PROSPECTUS, NOT TO, WITHOUT THE PRIOR WRITTEN CONSENT OF LEHMAN BROTHERS
INC. ON BEHALF OF THE PLACEMENT AGENTS, (I) OFFER, PLEDGE, SELL, CONTRACT TO
SELL, SELL ANY OPTION OR CONTRACT TO PURCHASE, PURCHASE ANY OPTION OR CONTRACT
TO SELL, GRANT ANY OPTION, RIGHT OR WARRANT TO PURCHASE, LEND, OR OTHERWISE
TRANSFER OR DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY SHARES OF COMMON STOCK OR
ANY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR COMMON STOCK
OR (II) ENTER INTO ANY SWAP OR OTHER ARRANGEMENT THAT TRANSFERS TO ANOTHER, IN
WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF THE COMMON
STOCK, WHETHER ANY SUCH TRANSACTION DESCRIBED IN CLAUSE (I) OR (II) ABOVE IS TO
BE SETTLED BY DELIVERY OF COMMON STOCK OR SUCH OTHER SECURITIES, IN CASH OR
OTHERWISE. THE FOREGOING SENTENCE SHALL NOT APPLY TO (1) THE SHARES TO BE SOLD
HEREUNDER OR (2) TRANSACTIONS RELATING TO SHARES OF COMMON STOCK OR OTHER
SECURITIES ACQUIRED IN OPEN MARKET TRANSACTIONS AFTER THE COMPLETION OF THE SALE
OF SHARES SOLD HEREUNDER OR (3) THE ISSUANCE BY THE COMPANY OF SHARES OF COMMON
STOCK TO BE USED IN THE CONTEXT OF STRATEGIC INVESTMENTS OR ACQUISITIONS OR
(4) (I) THE ISSUANCE BY THE COMPANY OF SHARES OF COMMON STOCK UPON THE EXERCISE
OF AN OPTION OR A WARRANT OR THE CONVERSION OF A SECURITY OUTSTANDING ON THE
DATE HEREOF; AND (II) THE ISSUANCE BY THE COMPANY OF SHARES OR OPTIONS TO
PURCHASE SHARES OF COMMON STOCK, AND THE ISSUANCE OF SHARES UPON THE EXERCISE OF
SUCH OPTIONS, THAT ARE ELIGIBLE FOR ISSUANCE UNDER THE COMPANY’S 1996, 2002 AND
2006 EQUITY INCENTIVE PLANS, AS AMENDED, ON THE CLOSING DATE (AS DEFINED IN
SECTION 3 HEREOF). NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO
PREVENT THE COMPANY FROM FILING WITH THE COMMISSION A UNIVERSAL SHELF
REGISTRATION STATEMENT ON FORM S-3 FROM THE 30TH DAY AFTER THE DATE OF THE TIME
OF SALE PROSPECTUS; AND


(XI)           TO APPLY THE NET PROCEEDS FROM THE SALE OF THE SHARES BEING SOLD
BY THE COMPANY AS SET FORTH IN THE PROSPECTUS.


(B)           EACH PLACEMENT AGENT AGREES THAT IT SHALL NOT INCLUDE ANY “ISSUER
INFORMATION” (AS DEFINED IN RULE 433) IN ANY “FREE WRITING PROSPECTUS” (AS
DEFINED IN RULE 405) USED OR REFERRED TO BY SUCH PLACEMENT AGENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY (ANY SUCH ISSUER INFORMATION WITH RESPECT
TO WHOSE USE THE COMPANY HAS GIVEN ITS WRITTEN CONSENT, “PERMITTED ISSUER
INFORMATION”); PROVIDED THAT (I) NO SUCH CONSENT SHALL BE REQUIRED WITH RESPECT
TO ANY SUCH ISSUER INFORMATION CONTAINED IN ANY DOCUMENT FILED BY THE COMPANY
WITH THE COMMISSION PRIOR TO THE USE OF SUCH FREE WRITING PROSPECTUS AND
(II) “ISSUER INFORMATION,” AS USED IN THIS SECTION 4(B), SHALL NOT BE DEEMED TO
INCLUDE INFORMATION PREPARED BY OR ON BEHALF OF A PLACEMENT AGENT ON THE BASIS
OF OR DERIVED FROM ISSUER INFORMATION.

11


--------------------------------------------------------------------------------



5.        EXPENSES. THE COMPANY AGREES, WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT ARE CONSUMMATED OR THIS AGREEMENT IS TERMINATED,
TO PAY OR CAUSE TO BE PAID ALL EXPENSES INCIDENT TO THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING: (I) THE FEES, DISBURSEMENTS AND
EXPENSES OF THE COMPANY’S COUNSEL AND THE COMPANY’S ACCOUNTANTS IN CONNECTION
WITH THE REGISTRATION AND DELIVERY OF THE SHARES UNDER THE SECURITIES ACT AND
ALL OTHER FEES OR EXPENSES IN CONNECTION WITH THE PREPARATION AND FILING OF THE
REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS, THE TIME OF SALE PROSPECTUS,
THE PROSPECTUS, ANY FREE WRITING PROSPECTUS PREPARED BY OR ON BEHALF OF, USED
BY, OR REFERRED TO BY THE COMPANY AND AMENDMENTS AND SUPPLEMENTS TO ANY OF THE
FOREGOING, INCLUDING THE FILING FEES PAYABLE TO THE COMMISSION RELATING TO THE
SECURITIES (WITHIN THE TIME REQUIRED BY RULE 456 (B)(1), IF APPLICABLE),
INCLUDING ALL PRINTING COSTS ASSOCIATED THEREWITH, AND THE MAILING AND
DELIVERING OF COPIES THEREOF TO THE PLACEMENT AGENTS, (II) ALL COSTS AND
EXPENSES RELATED TO THE TRANSFER AND DELIVERY OF THE SHARES TO THE INVESTORS,
INCLUDING ANY TRANSFER OR OTHER TAXES PAYABLE THEREON, (III) THE COST OF
PRINTING OR PRODUCING ANY BLUE SKY OR LEGAL INVESTMENT MEMORANDUM IN CONNECTION
WITH THE OFFER AND SALE OF THE SHARES UNDER STATE SECURITIES LAWS AND ALL
EXPENSES IN CONNECTION WITH THE QUALIFICATION OF THE SHARES FOR OFFER AND SALE
UNDER STATE SECURITIES LAWS, INCLUDING FILING FEES AND THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL TO THE PLACEMENT AGENTS INCURRED IN CONNECTION WITH
SUCH QUALIFICATION AND IN CONNECTION WITH THE BLUE SKY OR LEGAL INVESTMENT
MEMORANDUM, (IV) ALL COSTS AND EXPENSES INCIDENT TO LISTING THE SHARES ON THE
NASDAQ NATIONAL MARKET, (V) THE COSTS AND CHARGES OF ANY TRANSFER AGENT,
REGISTRAR OR DEPOSITARY, (VI) THE COSTS AND EXPENSES OF THE COMPANY RELATING TO
INVESTOR PRESENTATIONS ON ANY “ROAD SHOW” UNDERTAKEN IN CONNECTION WITH THE
MARKETING OF THE OFFERING OF THE SHARES, INCLUDING, WITHOUT LIMITATION, EXPENSES
ASSOCIATED WITH THE PREPARATION OR DISSEMINATION OF ANY ELECTRONIC ROAD SHOW,
EXPENSES ASSOCIATED WITH THE PRODUCTION OF ROAD SHOW SLIDES AND GRAPHICS, FEES
AND EXPENSES OF ANY CONSULTANTS ENGAGED IN CONNECTION WITH THE ROAD SHOW
PRESENTATIONS WITH THE PRIOR APPROVAL OF THE COMPANY, TRAVEL AND LODGING
EXPENSES OF THE REPRESENTATIVES AND OFFICERS OF THE COMPANY AND ANY SUCH
CONSULTANTS, AND THE COST OF ANY AIRCRAFT CHARTERED IN CONNECTION WITH THE ROAD
SHOW, (VII) THE REASONABLE COSTS AND EXPENSES OF THE PLACEMENT AGENTS (INCLUDING
REASONABLE FEES AND EXPENSES OF COUNSEL TO THE PLACEMENT AGENTS) IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND (VIII) ALL OTHER COSTS AND
EXPENSES INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY HEREUNDER
FOR WHICH PROVISION IS NOT OTHERWISE MADE IN THIS SECTION.


6.        CONDITIONS OF PLACEMENT AGENTS’ OBLIGATIONS. THE RESPECTIVE
OBLIGATIONS OF THE PLACEMENT AGENTS HEREUNDER ARE SUBJECT TO THE ACCURACY, WHEN
MADE AND ON THE CLOSING DATE, OF THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN, TO THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS
HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL TERMS AND CONDITIONS.

(a)   Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:

(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded to any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

12


--------------------------------------------------------------------------------


 

(ii)   there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to proceed with the completion of the sale of and payment for the
Shares on the terms and in the manner contemplated in the Time of Sale
Prospectus or the Prospectus.

(b)   The Placement Agents shall have received on the Closing Date a
certificate, dated the Closing Date, and signed by an executive officer of the
Company, to the effect set forth in Section 6(a)(i) above and to the effect that
the representations and warranties of the Company contained in this Agreement
are true and correct as of the Closing Date and that the Company has complied
with all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c)   The Placement Agents shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Prospectus or the Time of Sale Prospectus, or any amendment or supplement
thereto, contains an untrue statement of a fact which, in the opinion of Davis
Polk & Wardwell, counsel for the Placement Agents, is material or omits to state
a fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

(d)   All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Shares, the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus, and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agents, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(e)   The Placement Agents shall have received on the Closing Date an opinion of
Stevens & Lee, P.C., U.S. counsel for the Company, dated the Closing Date, to
the effect set forth in Exhibit B hereto.

(f)    The Placement Agents shall have received on the Closing Date an opinion
of Lögmenn Skolavordustig 12, Icelandic counsel for the Company, dated the
Closing Date to the effect set forth in Exhibit C hereto.

(g)   The Placement Agents shall have received on the Closing Date an opinion of
Hamilton Brook Smith & Reynolds, P.C., U.S. Intellectual Property counsel for
the Company, dated the Closing Date to the effect set forth in Exhibit D hereto.

13


--------------------------------------------------------------------------------


 

(h)   The Placement Agents shall have received on the Closing Date an opinion of
Davis Polk & Wardwell, U.S. counsel for the Placement Agents, dated the Closing
Date to the effect set forth in Exhibit E hereto.

(i)    The Placement Agents shall have received, on each of the date hereof and
the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Placement Agents, from
Deloitte & Touche LLP, PricewaterhouseCoopers LLP and PricewaterhouseCoopers
ehf, independent public accountants, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to Placement
Agents in connection with registered public offering with respect to the
financial statements and certain financial information contained in the
Registration Statement and the Prospectus; provided that the letter delivered on
the Closing Date shall use a “cut-off date” not earlier than the date hereof.

(j)    The “lock-up” agreements, each substantially in the form of Exhibit F
hereto, between the Placement Agents and the directors and executive officers of
the Company listed in Schedule I, in each case relating to sales and certain
other dispositions of shares of Common Stock or certain other securities of the
Company, delivered to you on or before the date hereof, shall be in full force
and effect on the Closing Date.

(k)   The Shares shall have been approved for quotation, subject to official
notice of issuance, on the Nasdaq National Market.

(l)    The Placement Agents shall have received on the Closing Date an opinion
of, Marshall, Gerstein & Borun LLP. Intellectual Property counsel for the
Company, dated the Closing Date to the effect set forth in Exhibit G hereto.

(m)  The Placement Agents shall have received on the Closing Date an opinion of
Heslin Rothenberg Farley & Mesiti, P.C., Intellectual Property counsel for the
Company, dated the Closing Date to the effect set forth in Exhibit H hereto.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance  reasonably satisfactory to counsel for
the Placement Agents.


7.        INDEMNITY AND CONTRIBUTION. (A) THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH PLACEMENT AGENT AND EACH PERSON, IF ANY, WHO CONTROLS ANY
PLACEMENT AGENT WITHIN THE MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED IN CONNECTION WITH DEFENDING OR INVESTIGATING ANY
SUCH ACTION OR CLAIM) CAUSED BY ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT OR ANY AMENDMENT
THEREOF, ANY PRELIMINARY PROSPECTUS, THE TIME OF SALE PROSPECTUS, ANY ISSUER
FREE WRITING PROSPECTUS AS DEFINED IN RULE 433(H) UNDER THE SECURITIES ACT
(INCLUDING, FOR AVOIDANCE OF DOUBT, ANY BROADLY AVAILABLE ROAD SHOW), ANY
COMPANY INFORMATION THAT THE COMPANY HAS FILED, OR IS REQUIRED TO FILE, PURSUANT
TO RULE 433(D) OF THE SECURITIES ACT, OR THE PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THERETO, OR CAUSED BY ANY OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES ARE CAUSED BY ANY SUCH UNTRUE STATEMENT OR OMISSION OR
ALLEGED UNTRUE STATEMENT OR OMISSION BASED UPON THE PLACEMENT AGENTS’
INFORMATION.

14


--------------------------------------------------------------------------------



 

(b)   Each Placement Agent agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Placement
Agent, but only with reference to the Placement Agents’ Information.

(c)   In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7(a) or 7(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing. The indemnifying party will be entitled to
participate in such proceeding, and to the extent that it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such indemnified party. Whether or not the indemnifying party
elects to participate in such proceeding, it shall, upon request of the
indemnified party, retain counsel reasonably satisfactory to the indemnified
party to represent the indemnified party and any others the indemnifying party
may designate in such proceeding and shall pay the fees and disbursements of
such counsel related to such proceeding. In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by Lehman Brothers
Inc., in the case of parties indemnified pursuant to Section 7(a), and by the
Company, in the case of parties indemnified pursuant to Section 7(b). The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could

15


--------------------------------------------------------------------------------


have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

(d)   To the extent the indemnification provided for in Section 7(a) or 7(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Placement Agents on the other hand from the offering of the
Shares or (ii) if the allocation provided by clause 7(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 7(d)(ii) above but also the
relative fault of the Company on the one hand and of the Placement Agents on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Placement Agents on the other hand in connection with the offering of
the Shares shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Shares (before deducting expenses) received by
the Company and the placement agency fees received by the Placement Agents, in
each case as set forth in the table on the cover of the Prospectus, bear to the
aggregate offering price of the Shares. The relative fault of the Company on the
one hand and the Placement Agents on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Placement Agents and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Placement Agents’
respective obligations to contribute pursuant to this Section 7 are several in
proportion to the number of shares placed by it and not joint.

(e)   The Company and the Placement Agents agree that it would not be just or
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Placement Agents were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 7(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7, no Placement Agent shall be required to contribute
any amount in excess of the amount by which the total price at which the Shares
placed by it and distributed to the public were offered to the public exceeds
the amount of any damages that such Placement Agent has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act)

16


--------------------------------------------------------------------------------


shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.


(E)           THE INDEMNITY AND CONTRIBUTION PROVISIONS CONTAINED IN THIS
SECTION 7 AND THE REPRESENTATIONS, WARRANTIES AND OTHER STATEMENTS OF THE
COMPANY CONTAINED IN THIS AGREEMENT SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT REGARDLESS OF (I) ANY TERMINATION OF THIS AGREEMENT, (II) ANY
INVESTIGATION MADE BY OR ON BEHALF OF ANY PLACEMENT AGENT OR ANY PERSON
CONTROLLING ANY PLACEMENT AGENT OR BY OR ON BEHALF OF THE COMPANY, ITS OFFICERS
OR DIRECTORS OR ANY PERSON CONTROLLING THE COMPANY AND (III) DELIVERY OF AND
PAYMENT FOR ANY OF THE SHARES.


8.          TERMINATION. THIS AGREEMENT SHALL BE SUBJECT TO TERMINATION BY
NOTICE GIVEN BY YOU TO THE COMPANY, IF (A) AFTER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND PRIOR TO THE CLOSING DATE (I) TRADING GENERALLY SHALL HAVE
BEEN SUSPENDED OR MATERIALLY LIMITED ON OR BY, AS THE CASE MAY BE, ANY OF THE
NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE, THE NASDAQ NATIONAL
MARKET, (II) TRADING OF ANY SECURITIES OF THE COMPANY SHALL HAVE BEEN SUSPENDED
ON ANY EXCHANGE OR IN ANY OVER-THE-COUNTER MARKET, (III) A GENERAL MORATORIUM ON
COMMERCIAL BANKING ACTIVITIES IN NEW YORK OR ICELAND SHALL HAVE BEEN DECLARED BY
GOVERNMENTAL AUTHORITIES OR (IV) THERE SHALL HAVE OCCURRED ANY OUTBREAK OR
ESCALATION OF HOSTILITIES OR ANY CHANGE IN FINANCIAL MARKETS OR ANY CALAMITY OR
CRISIS THAT, IN YOUR JUDGMENT, IS MATERIAL AND ADVERSE AND (B) IN THE CASE OF
ANY OF THE EVENTS SPECIFIED IN CLAUSES 8(A)(I) THROUGH 8(A)(IV), SUCH EVENT,
SINGLY OR TOGETHER WITH ANY OTHER SUCH EVENT, MAKES IT, IN YOUR JUDGMENT,
IMPRACTICABLE TO PROCEED WITH THE COMPLETION OF THE SALE OF AND PAYMENT FOR THE
SHARES ON THE TERMS AND IN THE MANNER CONTEMPLATED IN THE TIME OF SALE
PROSPECTUS OR THE PROSPECTUS.


9.          RESEARCH ANALYST INDEPENDENCE. THE COMPANY ACKNOWLEDGES THAT THE
PLACEMENT AGENTS’ RESEARCH ANALYSTS AND RESEARCH DEPARTMENTS ARE REQUIRED TO BE
INDEPENDENT FROM THEIR RESPECTIVE INVESTMENT BANKING DIVISIONS AND ARE SUBJECT
TO CERTAIN REGULATIONS AND INTERNAL POLICIES, AND THAT SUCH PLACEMENT AGENT’S
RESEARCH ANALYSTS MAY HOLD VIEWS AND MAKE STATEMENTS OR INVESTMENT
RECOMMENDATIONS AND/OR PUBLISH RESEARCH REPORTS WITH RESPECT TO THE COMPANY
AND/OR THE OFFERING THAT DIFFER FROM THE VIEWS OF THEIR RESPECTIVE INVESTMENT
BANKING DIVISIONS. THE COMPANY HEREBY WAIVES AND RELEASES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY CLAIMS THAT THE COMPANY MAY HAVE AGAINST THE PLACEMENT
AGENT WITH RESPECT TO ANY CONFLICT OF INTEREST THAT MAY ARISE FROM THE FACT THAT
THE VIEWS EXPRESSED BY THEIR INDEPENDENT RESEARCH ANALYSTS AND RESEARCH
DEPARTMENTS MAY BE DIFFERENT FROM OR INCONSISTENT WITH THE VIEWS OR ADVICE
COMMUNICATED TO THE COMPANY BY SUCH PLACEMENT AGENT’S INVESTMENT BANKING
DIVISIONS. THE COMPANY ACKNOWLEDGES THAT EACH OF THE PLACEMENT AGENTS IS A FULL
SERVICE SECURITIES FIRM AND AS SUCH FROM TIME TO TIME, SUBJECT TO APPLICABLE
SECURITIES LAWS, RULES AND REGULATIONS, MAY EFFECT TRANSACTIONS FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF ITS CUSTOMERS AND HOLD LONG OR SHORT POSITIONS IN DEBT
OR EQUITY SECURITIES OF THE COMPANY; PROVIDED, HOWEVER, THAT NOTHING IN THIS
SECTION 9 SHALL RELIEVE THE PLACEMENT AGENT OF ANY RESPONSIBILITY OR LIABILITY
THEY MAY OTHERWISE BEAR IN CONNECTION WITH ACTIVITIES IN VIOLATION OF APPLICABLE
SECURITIES LAWS, RULES AND REGULATIONS.


10.        NO FIDUCIARY DUTY. THE COMPANY ACKNOWLEDGES AND AGREES THAT IN
CONNECTION WITH THIS OFFERING, SALE OF THE SHARES OR ANY OTHER SERVICES THE
PLACEMENT AGENTS MAY BE DEEMED TO BE PROVIDING HEREUNDER, NOTWITHSTANDING ANY
PREEXISTING RELATIONSHIP, ADVISORY OR OTHERWISE,

17


--------------------------------------------------------------------------------



BETWEEN THE PARTIES OR ANY ORAL REPRESENTATIONS OR ASSURANCES PREVIOUSLY OR
SUBSEQUENTLY MADE BY THE PLACEMENT AGENTS: (I) NO FIDUCIARY OR AGENCY
RELATIONSHIP BETWEEN THE COMPANY AND ANY OTHER PERSON, ON THE ONE HAND, AND THE
PLACEMENT AGENTS, ON THE OTHER, EXISTS; (II) THE PLACEMENT AGENTS ARE NOT ACTING
AS ADVISORS, EXPERT OR OTHERWISE, TO THE COMPANY, INCLUDING, WITHOUT LIMITATION,
WITH RESPECT TO THE DETERMINATION OF THE PUBLIC OFFERING PRICE OF THE SHARES,
AND SUCH RELATIONSHIP BETWEEN THE COMPANY, ON THE ONE HAND, AND THE PLACEMENT
AGENTS, ON THE OTHER, IS ENTIRELY AND SOLELY COMMERCIAL, BASED ON ARMS-LENGTH
NEGOTIATIONS; ANY DUTIES AND OBLIGATIONS THAT THE PLACEMENT AGENTS MAY HAVE TO
THE COMPANY SHALL BE LIMITED TO THOSE DUTIES AND OBLIGATIONS SPECIFICALLY STATED
HEREIN; AND (IV) THE PLACEMENT AGENTS AND THEIR RESPECTIVE AFFILIATES MAY HAVE
INTERESTS THAT DIFFER FROM THOSE OF THE COMPANY. THE COMPANY HEREBY WAIVES ANY
CLAIMS THAT THE COMPANY MAY HAVE AGAINST THE PLACEMENT AGENTS WITH RESPECT TO
ANY BREACH OF FIDUCIARY DUTY IN CONNECTION WITH THE SALE OF THE SHARES.


11.        NOTICES, ETC. ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS
HEREUNDER SHALL BE IN WRITING, AND:


(A)   IF TO THE PLACEMENT AGENTS, SHALL BE DELIVERED OR SENT BY MAIL OR
FACSIMILE TRANSMISSION TO LEHMAN BROTHERS INC., 745 SEVENTH AVENUE, NEW YORK,
NEW YORK 10019, ATTENTION:  KEITH CANTON (FAX: 212-520-9328); AND


(B)   IF TO THE COMPANY, SHALL BE DELIVERED OR SENT BY MAIL OR FACSIMILE
TRANSMISSION TO THE ADDRESS OF THE COMPANY SET FORTH IN THE REGISTRATION
STATEMENT, ATTENTION: LANCE THIBAULT (FAX: 781-466-8686).

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Placement
Agent by Lehman Brothers Inc.


12.      PERSONS ENTITLED TO BENEFIT OF AGREEMENT.  THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE PLACEMENT AGENTS, THE COMPANY AND
THEIR RESPECTIVE SUCCESSORS. THIS AGREEMENT AND THE TERMS AND PROVISIONS HEREOF
ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS, EXCEPT THAT (A) THE
REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS OF THE COMPANY CONTAINED
IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE FOR THE BENEFIT OF THE DIRECTORS,
OFFICERS AND EMPLOYEES OF THE PLACEMENT AGENTS AND EACH PERSON OR PERSONS, IF
ANY, WHO CONTROL THE PLACEMENT AGENTS WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT AND (B) THE INDEMNITY AGREEMENT OF THE PLACEMENT AGENTS CONTAINED
IN SECTION 7(B) OF THIS AGREEMENT SHALL BE DEEMED TO BE FOR THE BENEFIT OF THE
DIRECTORS OF THE COMPANY, THE OFFICERS OF THE COMPANY WHO HAVE SIGNED THE
REGISTRATION STATEMENT AND ANY PERSON CONTROLLING THE COMPANY WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT. NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PERSONS REFERRED TO IN
THIS SECTION 12, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN. THE TERM
“SUCCESSORS” AS USED IN THIS SECTION 12 SHALL NOT INCLUDE ANY OF THE INVESTORS.


13.      SURVIVAL. THE RESPECTIVE INDEMNITIES, REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE COMPANY AND THE PLACEMENT AGENTS CONTAINED IN THIS AGREEMENT
OR MADE BY OR ON BEHALF OF THEM, RESPECTIVELY, PURSUANT TO THIS AGREEMENT, SHALL
SURVIVE THE DELIVERY OF AND PAYMENT FOR THE

18


--------------------------------------------------------------------------------



SHARES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF ANY OF THEM OR ANY PERSON CONTROLLING ANY
OF THEM.


14.      DEFINITION OF THE TERM “BUSINESS DAY”. FOR PURPOSES OF THIS AGREEMENT,
“BUSINESS DAY” MEANS EACH MONDAY, TUESDAY, WEDNESDAY, THURSDAY OR FRIDAY THAT IS
NOT A DAY ON WHICH BANKING INSTITUTIONS IN NEW YORK ARE GENERALLY AUTHORIZED OR
OBLIGATED BY LAW OR EXECUTIVE ORDER TO CLOSE.


15.      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


16.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND, IF EXECUTED IN MORE THAN ONE COUNTERPART, THE EXECUTED
COUNTERPARTS SHALL EACH BE DEEMED TO BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


17.      HEADINGS.  THE HEADINGS HEREIN ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.

19


--------------------------------------------------------------------------------



 

If the foregoing correctly sets forth the agreement between the Company and the
Placement Agents, please indicate your acceptance in the space provided for that
purpose below.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

DECODE GENETICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ KARI STEFANSSON

 

 

 

 

Name: Kari Stefansson

 

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ SEAN FITZGERALD

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

THOMAS WEISEL PARTNERS LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ BLAKE JORGENSEN

 

 

 

 

Authorized Representative

 

 

 

 

20


--------------------------------------------------------------------------------